Exhibit 99.1 The Bancorp, Inc. Reports Fourth Quarter and Fiscal 2012 Financial Results Wilmington, DE – January 23, 2013 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the fourth quarter and fiscal 2012. Net income for the fourth quarter of 2012 increased to $5.2 million compared to $3.3 million in the fourth quarter of 2011, an increase of 59%. Financial Highlights · 50% increase in diluted earnings per share to $0.15 for the fourth quarter of 2012 versus $0.10 for the fourth quarter of 2011.Diluted earnings per share amounted to $0.50 for the year ended December 31, 2012 compared to diluted earnings per share of $0.28 for the year ended December 31, 2011, an increase of 79%. · 27% increase in total quarterly revenues to $40.3 million compared to $31.7 million in fourth quarter 2011 · 84% increase in quarterly non-interest income, primarily prepaid card fees, to $15.1 million compared to $8.2 million in fourth quarter 2011, excluding security gains and other than temporary impairment (OTTI) charges. · 8% increase in quarterly net interest income to $22.1 million compared to $20.4 million in fourth quarter 2011.On a linked quarter basis, net interest income grew at an annualized 10% rate, primarily reflecting higher loan income. · At December 31, 2012 our portfolio of loans and securities had grown to $2.7 billion, an increase of $466 million, or 21% over fourth quarter 2011. Outstanding loans increased 10% over that period. · Average deposits for fourth quarter 2012 totaled $3.0 billion, an increase of $274 million or 10% over 2011,reflecting growth in all major deposit categories. The interest paid on deposits between those respective periods decreased to 0.31% from 0.40%. · Issued $45 million of common stock accretive to book value. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “Fourth quarter 2012 saw a significant earnings increase as a result of increases in both our non-interest and net interest income. Adjusted operating earnings, a non-GAAP measure, increased to $13.9 million, a $4.5 million, or 48% increase over the comparable prior year period.Notwithstanding increased loan loss provisions, our net income and earnings per share increased 59% and 50%, respectively. The increases in non-interest and net interest income also resulted in an efficiency ratio, a non-GAAP measure, of 63% for the quarter compared to 67% for the prior year quarter.Our leadership position in the prepaid card space continues as the major driver of the increase in non-interest income.On the asset side, we grew our loans 10% over the year in a difficult lending environment. We continue to target what we believe to be lower risk assets, including Small Business Administration (SBA) loans, security backed lines of credit and vehicle fleet leasing. Consumer loans, primarily security backed lines of credit, grew 42% over the past year, to $297 million, while leases grew 21%. The SBA loan portfolio will very shortly exceed $100 million. All three of these categories have demonstrated low levels of losses.During the quarter, we successfully completed a $45 million capital raise, accretive to book value. While we were not in immediate need of capital, our transaction account deposit growth continues to exceed our expectations and we decided to be proactive in building our capital to support that trend.We strategically exited two higher cost deposit relationships in 2012 which averaged over $800 million in deposits in fourth quarter 2011, to focus on lower cost deposits. If we exclude the impact of those changes, average fourth quarter deposits actually grew in excess of 57% year over year. The Company is well capitalized, and book value per share increased from $8.18 at December 31, 2011 to $9.06 at December 31, 2012, or an increase of 11%.” 1 Financial Results Bancorp reported net income available to common shareholders for the three months ended December 31, 2012 of $5.2 million or diluted earnings per share of $0.15, based on 33,921,763weighted average shares outstanding, compared to net income available to common shareholders of $3.3 million or diluted earnings per share of $0.10, based on 33,202,761 weighted average shares outstanding, for the three months ended December 31, 2011.Adjusted operating earnings, a non-GAAP measure, increased to $13.9 million for the three months ended December 31, 2012 compared to $9.4 million for the three months ended December 31, 2011.The following is a reconciliation of adjusted operating earnings to net income available to common shareholders: Quarter ended Year ended December 31, December 31, December 31, December 31, Net income available to common shareholders $ Income tax expense Gains on sales of investment securities ) Other than temporary impairment in securities 76 - 75 Losses and writedowns on other real estate owned - Provision for loan and lease losses Adjusted operating earnings (1) $ As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.Other companies may calculate adjusted operating earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Balance Sheet Summary At December 31, 2012, Bancorp's total assets amounted to $3.7 billion, an increase of $689 million or 23% over total assets at December 31, 2011.During that period, investments increased to $763 million, an increase of $297 million or 64%; loans increased to $1.9 billion, an increase of $169 million or 10%; and deposits increased to $3.3 billion, an increase of $631 million or 24%. During the year ended December 31, 2012, Bancorp strategically exited two large balance deposit relationships which totaled $455 million at December 31, 2011. The relationships were terminated to eliminate certain seasonal deposit fluctuations and reduce interest expense. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Thursday, January 24, 2013 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 866.510.0676, access code 88069381.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Thursday, January 31, 2013 by dialing 888.286.8010, access code 81909498. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs nationwide.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. 2 Forward Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 3 Three months ended Year ended December 31, December 31, (dollars in thousands except per share data) Condensed income statement Net interest income $ Provision for loan and lease losses Non-interest income Gain on sales of investment securities Other than temporary impairment of investment securities ) - ) ) Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned - Other non-interest expense Total non-interest expense Net income before income tax expense Income tax expense Net income available to common shareholders $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares - basic Weighted average shares - diluted 4 Balance sheet December 31, September 30, June 30, December 31, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Federal Home Loan Bank & Atlantic Central Bankers Bank stock Loans held for sale, at fair value - - Loans, net of deferred costs Allowance for loan and lease losses ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,246,655 and 33,196,281 shares issued at December 31, 2012 and 2011, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive gain Total shareholders' equity Total liabilities and shareholders' equity $ 5 Average balance sheet and net interest income Three months ended December 31, 2012 Three months ended December 31, 2011 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned discount ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell 7 % - - % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 55 % % Total deposits % % Repurchase agreements 20 % 57 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis, using a 35% statutory tax rate. ** Includes loans held for sale. 6 Average balance sheet and net interest income Year ended December 31, 2012 Year ended December 31, 2011 (Dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned discount ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell 7 % - - % Net interest-earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time % % Total deposits % % Short-term borrowings - - % 3 % Repurchase agreements 95 % % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis to be comparable to the interest income of all other categories, using a 35% statutory tax rate ** Includes loans held for sale. 7 Allowance for loan and lease losses: Year ended December 31, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ Loans charged-off: Commercial Construction Lease financing 87 39 Residential mortgage - Consumer Total Recoveries: Commercial 91 Construction 96 4 Lease financing 13 - Residential mortgage 85 - Consumer - 6 Total Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ Loan portfolio: December 31, September 30, June 30, December 31, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer loans and others Unamortized loan costs Total loans, net of deferred loan costs $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At December 31, 2012 our owner-occupied loans amounted to $173 million, or 28.0% of commercial mortgages. 8 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of December 31, 2012 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of December 31, 2011 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Year ended December 31, December 31, Selected operating ratios: Return on average assets % Return on average equity % Net interest margin % Efficiency ratio (1) % Book value per share $ December 31, September 30, June 30, December 31, Asset quality ratios: Nonperforming loans to total loans (2) % Nonperforming assets to total assets (2) % Allowance for loan and lease losses to total loans % Net charge-offs/average loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ (1) Non-GAAP measure Reconciliation of the efficiency ratio: Non-interest expense $ Net interest income Non-interest income Less: Gain on sale of securities ) Less: Other than temporary impairment 76 - 75 % (2) Nonperforming loans are defined as nonaccrual loans and restructure loans.Loans 90 days past due and still accruing interest are also included in these ratios. 9
